DETAILED ACTION
This office action is in response to Preliminary Amendment filed on Dec. 9, 2020.
Claims 1-20 have been cancelled
Claims 21-37 have been added.
Claims 21-37 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23-32, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alarcon et al. (US Pub. No. 20150142387 A1 hereinafter “Alarcon”)
Per claim 21 (New)
A data exchange system for an electronic smoking device, the system comprising:
Alarcon discloses
the electronic smoking device comprising identifying data that has been assigned to the smoking device in a serialization step ([0035] “Referring to FIGS. 1-3, the microcontroller 110 monitors and stores logging data in the memory 120.  The logging data comprises SCig log data relating to the characteristics and conditions of the SCig 200/300” & [0037] “SCig log data can comprise data such as, e.g., date of manufacture of the SCig [identifying data]”
configured to transfer the identifying data to a first processor directly or via a charger of the electronic smoking device ([0090] “The transmission from the charging device can occur concurrently with the transfer of the data set from the data logging device to the charging device, or can be stored internally for a later use or transmission.”); and 
a database (Fig. 8A:840) configured to: i) receive the assigned identifying data via a first processor, ii) receive the identifying data of the electronic smoking device ([0049] “The system 800 comprises an SCig 810 (or a traditional cigarette retrofitted with a retrofitting unit as seen in FIG. 6, or a conventional eCig retrofitted with a retrofitting unit as seen in FIG. 4b) that may communicate with a server (or computer) 830, via a network 820, over a communication link 850.  The server 830 may store logging data [identifying data] in a database 840 for an individual user and/or each SCig 810.”)
demographic data of a user of the electronic smoking device via a second processor for registering the electronic smoking device ([0038] “The user activity log data [the user data] comprises data such as, e.g., … user identification, user age, number of years user has been smoking, average number of cigarettes smoked per day by user [a user demographic], and the like.” & [0049] “The database 840 may include a unique record for each SCig 810 and/or individual user.  Each record may include various fields for the different types of data associated with the SCig log data and/or the user activity log data.” [register the electronic smoking device to database])
iii) receive usage data for the user from the electronic smoking device via the second processor ([0035] “user activity log data relating to the use of the SCig 200/300 by a user.” & [0049] “The system 800 comprises an SCig 810 (or a traditional cigarette retrofitted with a retrofitting unit as seen in FIG. 6, or a conventional eCig retrofitted with a retrofitting unit as seen in FIG. 4b) that may communicate with a server (or computer) 830 [a processor (42)], via a network 820, over a communication link 850. The server 830 may store logging data in a database 840 for an individual user and/or each SCig 810 [database in server receives usage data for the user of the electronic smoking device (10) from a processor].”)
iv) associate the identifying data with the demographic data and the usage data to generate a user record ([0049] “The database 840 may include a unique record for each SCig 810 and/or individual user. Each record [generate a record] may include various fields for the different types of data associated with the SCig log data [identifying data] and/or the user activity log data [usage data].”
v) store the user record ([0049] “The database 840 may include a unique record for each SCig 810 and/or individual user [store the user record]. Each record may include various fields for the different types of data associated with the SCig log data and/or the user activity log data.”)

Per claim 23 (New)
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the database is further configured to provide marketing information to the second processor based on the user record ([0029] “In this way, the new flavor can market itself.  In another embodiment, a separate database can be used to store data received by the vendor program 40.”)


Per claim 24 (New)
The rejection of claim 23 is incorporated
Alarcon further discloses
wherein the marketing information comprises at least one of the following: a coupon, a rebate, an advertisement, an offer, a deal, a name of a vendor, a location of the vendor, an inventory of the vendor, an electronic purchase order, or an electronic payment ([0029] “In addition to receiving and storing such data the vendor program 40 can use the data to send coupons or marketing materials to the kiosk 30 (or a store, not shown), the user 32, the pack 20, the eCig 10, and/or the phone 34.  For example, when the vendor program 40 receives data indicating that the user 32 is low on cartridges, the vendor program 40 can e-mail a coupon for cartridges to the user 32 or send marketing materials to a store or kiosk near the user 32.”)

Per claim 25 (New)
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the identifying data comprises a date [0037], “SCig log data [the identifying data] can comprise data such as, e.g., date of manufacture of the SCig (and/or a component in the SCig) (emphasis added)”)

Per claim 26 (New)
The rejection of claim 21 is incorporated

wherein the usage data comprises a number of puffs taken on the electronic smoking device, an average length of puffs taken on the electronic smoking device, a smoke juice level of the electronic smoking device, and a location of the electronic smoking device ([0038] “The user activity log data comprises data such as, e.g., time of each use by the user (e.g., puff time), day of the week of each use by the user (e.g. puff day), date of each use by the user (e.g., puff date), duration of each use (e.g., puff duration), geographic location at each use (e.g., puff location), pressure during each use (e.g., puff draw strength or pressure), volume of each use (volume of puff), nicotine level delivered (payload) to user at each use (e.g., nicotine per puff)…number of years user has been smoking, average number of cigarettes smoked per day by user, and the like.”)

Per claim 27 (New)
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein at least one of the first processor and the second processor comprises at least one of a personal computer or a mobile device ([0004] “The present disclosure provides systems, methods, devices, and computer programs for detecting, monitoring, and logging smoking activity data.”)

Per claim 28 (New)
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the database is configured to receive the identifying data or the user data via a communication network ([0049] “may communicate with a server (or computer) 830, via a network 820, over a communication link 850.  The server 830 may store logging data in a database 840 for an individual user and/or each SCig 810.  The database 840 may be provided locally (e.g., inside the server or near the server), or remotely.  The database 840 may include a unique record for each SCig 810 and/or individual user.”) 

Per claim 29 (New)
The rejection of claim 21 is incorporated
Alarcon further discloses
wherein the second processor is configured to receive the usage data from the electronic smoking device via a charger ([0043] “for connection to a charging station or device (see, for example, FIG. 13), and can also serve as a data connection to a pack, a fixture, a computer, or a different networked device.  When the charging connection 412 [charger] is connected to a device that can send or receive data communications, the data logging circuitry 431 or other electronic circuit present on the SCig 401 can connect through the charging connection 412.”)

Per claim 36 (New)
The rejection of claim 30 is incorporated
Alarcon further discloses
Tracing the electronic smoking device using the user record ([0066] “In one embodiment, the data logging device can increment a puff count value after each puff is recorded.  In various embodiments the puff count value can track the number of puffs that have been taken on a particular battery or device since the device has been manufactured…In yet other embodiments, the total duration of time that puffs have been taken can be tracked, recorded, and used by the data logging device.”)

Per claim 30, 37, 31, 32, and 35 (New)
They are method claim corresponding to the system claims 21, 23, 25, 26, and 27 respectively and is rejected the same reason set forth in connection of the rejection of claim 21, 23, 25, 26, and 27 above.

Claims 22, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over by Alarcon, and in view of Baker (US Pub. No. 20140173049 A1 hereinafter “Baker”)
Per claim 22 (New)
The rejection of claim 21 is incorporated
Alarcon discloses an electronic smoking device, but Alarcon does not disclose
the electronic smoking device comprises firmware; wherein the database is further configured to provide a firmware update to the second processor based on the user record; and wherein thePage 3 of 7U.S. Patent Application No.: 16/952,835 Preliminary Amendment dated: 09 December 2020second processor is further configured to transmit the firmware update to the electronic smoking device.
Baker discloses
an electronic device comprises firmware ([0019] “The server can store appliance data associated with various appliances [an electronic device]. The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added))
database is configured to provide a firmware update to the second processor based on the user record ([0019] “The server can store appliance data associated with various appliances [an electronic device]. The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added)) & [0032] “Once the appliance identification information is received at the server (212), the server can associate the appliance identification information with user data (214). User data can include user information associated with a user and a user's home area network, such as the identity, location, IP address, and other information of a local computing device (e.g. a home energy manager) associated with the user.”) & [0020] “Home energy manager 140 can be any computing device having a processor …”) & [0035] “At (220), the server can provide appliance data to the home energy manager located at the user's premises. For instance, the appliance data can be provided over a network from the server to the home energy manager via the data path specified while binding appliance date to the user network.”)
configured to transmit the firmware update to the electronic smoking device ([0020] “Home energy manager 140 can be any computing device having a processor …”) & [0019] “The appliance data can include any information associated with an appliance such as software, firmware, software and/or firmware updates, database information, operation information, user guide information, etc.” (emphasis added) & [0035] “Once the home energy manager receives the appliance data (222), the home energy manager can provide the appliance data to the appliance after the appliance has been installed at the premises [transmit the firmware update to the electronic device].”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Alarcon and teaching of Baker to include an electronic device comprises firmware; wherein the database is further configured to provide a firmware update to the second processor based on the user record; and wherein thePage 3 of 7U.S. Patent Application No.: 16/952,835 Preliminary Amendment dated: 09 December 2020second processor is further configured to transmit the firmware update to the electronic device in order to facilitate programming of an electronic smoking device by initiating binding of an electronic smoking device information with a user information.

Per claims 33 (New) and 34 (New)
They are method claims corresponding to the system claim 22 and are rejected the same reason set forth in connection of the rejection of claim 22 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191